Case 4:12-cr-00503 Document 234 Filed on 01/22/21 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

 

 

 

 

 

 

 

 

 
 
 
   
   
  

 
  

 

 

 

 

 

ee Division | “| Houston = Case Number a 4:12-cr-00503-1
United States of America
| | : versus Bs cee - | . — . . m -sounted Sites Four
eX,
Jason Gandy Filepp 3s
JAN 20 2021
— Ch
- Lawyer’ § ;Name © _ rk pf Court
Sane Firm» 0+ [Benson Weintraub
3 ~ .|/Brandon Sample PLC
Street “poBOX250
"a City. & Zip. Code * ;{Rutland, VT 05702
{802-444-4357
” Telephone’ & Email © Ver par # 486418
~ Licensed: State & Number AoA
Federal. Bar & Number. ’
Name of party applicant seeks to Jason Gandy
appear for:
Has applicant been sanctioned by any bar association or court? Yes No v

On a separate sheet for each sanction, please supply the full particulars.

 

 

Dated: Signed: /s/Benson Weintraub
1-22-21

 

 

 

DA
The state bar reports that the applicant’s status is: member in good Stancin 14

Clerk’s signature gan ong 7

 

Dated: | ze] Z62(

 

 

 

 

Order This lawyer is admitted pro hac vice.

 

 

 

Dated:

 

 

United States District Judge
